DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first accumulator, the second accumulator, and the third accumulator as configured in claim 20 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract refers to speculative applications of the invention.  In several instances, the abstract references aspects that the claimed invention “may” include or result in, such as “an artificial neural network may include dividing a quantization range” and “[l]inear or nonlinear quantization may be applied”, “[t]he method may include”, and “[t]he expected quantization error may be minimized”.  Correction is required.  See MPEP § 608.01(b).I.B.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The terms “substantially minimizing the quantization error” in claim 9, and claim 16, “the first derivative being substantially zero” in claim 10, and claim 11, ‘the quantization error is substantially minimized” in claim 13,  are a relative term which 
Claim 2 lines 2 and 4 recite “values of the tensor in the first region” and “values of the tensor in the second region”.  Claim 5 recites “the values of the tensor in the first and the second region”.  It is unclear whether these are the same values of the tensor in the first and second regions respectively as recited in claim 1 lines 4-5 or different values.  Claims 3-4 inherit the same deficiency as claim 2 by reason of dependence.
Claim 7 recites “a positive portion and a negative portion”.  It is unclear whether these are the same portions as recited in claim 6 or different portions.
Claim 8 recites “dividing the quantization range comprises” followed by a step of locating.  It is unclear whether this step is to replace the “dividing the quantization range” step in claim 1 or whether this step is an additional step.  It is also unclear whether this is the same step as the “dividing the quantization range” in claim 1.  Examiner suggests amending to recite wherein “the dividing the quantization range further comprises”, if this is the intended meaning.  Claims 9-14 inherit the same deficiency as claim 8 by reason of dependence.
Claim 9 recites “locating the breakpoint comprises” followed by steps of determining and substantially minimizing.  It is unclear whether these steps are to 
Claim 10 recites “minimizing the quantization error” followed by steps of formulating, formulating, and determining.  It is unclear whether these steps are to replace the “substantially minimizing the quantization error” step in claim 9 or whether this step is an additional step.  It is also unclear whether this is the same step as the “substantially minimizing the quantization error” in claim 9.  Examiner suggests amending to recite wherein “the substantially minimizing the quantization error” further comprises”, if this is the intended meaning.  Claims 11 inherits the same deficiency as claim 10 by reason of dependence.
Claim 16 recites “the quantization range for the tensor of the artificial network is divided into a first region, a second region, and a third region”, and “the values of the tensor are quantized separately in the first, second, and third regions”. However, claim 1 from which claim 16 depends recites the quantization range for a tensor of the artificial network is divided into a first region and a second region.  It is unclear whether this division is in place of the regions divided in claim 1 or in addition to.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claims 1, and claim 19,  the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process (claim 1), machine (claim 19), manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claims recite Mathematical concepts, and mental processes.  The step of dividing a tensor into a first and second region is a mental process.  The step of quantizing values of a tensor I the first region separately from the values of the tensor in the second regions is a mathematical calculation of quantizing.  
Under the Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements: an artificial neural network (claim 1), processor configured to execute procedures (claim 19). The claims merely generally links the mathematical concepts and mental steps to the artificial neural network, or the processor in a manner that merely recites “apply it” to the artificial neural network, or the processor.  As such, the claims amount to no more than a drafting effort designed to monopolize the exception.   For these reasons the claims are not integrated into a practical application.

Claims 2-19 are rejected for at least the reasons provided with respect to claim 1.  Claims 2-18 merely further mathematically limit the mathematical relationships and calculations recited in claim 1. Claim 15 recites the tensor includes two channels.  The element “channels” modifies tensor, which is a mathematical construct.  For this reason, the term channel is interpreted to be a type of tensor value that is modeled, and not a channel in an artificial neural network. Claims 2-18 contain no additional elements that would require analysis under steps 2A prong 2 or 2B.  

Regarding claim 20,  the under the Alice framework Step 1, the claim falls within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, the claim recites Mathematical concepts.  The steps of summing activation and weight products for a first and second 
Under the Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements: first, second and third accumulators.  The claims merely generally links the mathematical concepts to the respective accumulator in a manner that merely amounts to instructions to implement the sum in a summing device.  The claim does not specifically limit the abstract idea to a particular machine or manufacture other than sum in accumulators, wherein an accumulator is a device that sums.    For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed in the Step 2A prong 2 analysis, the claims either merely generally links an additional element to the mathematical concepts.  The innovative concept is in the mathematical concepts, summing activation and weight products by region of quantized range, and summing activations for a second region.  As claimed, no technological innovation is apparent in the accumulators. For these reasons claim 20 does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 8, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. Jain et al., BiScaled-DNN: Quantizing Long-tailed Datastructures with Two Scale Factors for Deep Neural Networks, Assoc. for Computing Machinery, DAC’19 2-6 June 2019 et al., (hereinafter “Jain”).

Regarding claim 1, Jain teaches the following:
dividing a quantization range for a tensor of the artificial neural network into a first region and a second region (Fig 4 Scale-wide for first region, Scale-Fine for second region); and 
quantizing values of the tensor in the first region separately from values of the tensor in the second region (Section 4.2 elements that lie within the range of scale-fine are quantized using scale-fine, while those that fall outside use scale-wide, elements for values, section 4.3 for the quantization applied to a tensor).

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Jain teaches the following:
 values of the tensor in the first region are quantized according to a first quantization function (Fig 4, section 4.2 Scale-Wide {IBsw, FBsw} for first quantization function, algorithm 1 line 3 for scale wide); and 
sf, FBsf} for second quantization function, algorithm 1 line 4 for Scale fine).

Regarding claim 3,  in addition to the teachings addressed in the claim 2 analysis, Jain teaches the following:
the first and second quantization functions have different scale factors (Fig 4, section 4.2 Scale-Wide {IBsw, FBsw}, Scale-Fine {IBsf, FBsf}).

Regarding claim 4,  in addition to the teachings addressed in the claim 3 analysis, Jain teaches the following:
the first and second quantization functions have different offsets (Fig 4 scale wide with offset from zero, and scale fine with offset equal to zero).

Regarding claim 6,  in addition to the teachings addressed in the claim 3 analysis, Jain teaches the following:
wherein the first region comprises a positive portion and a negative portion (Fig 4).

Regarding claim 7,  in addition to the teachings addressed in the claim 6 analysis, Jain teaches the following:
wherein the second region comprises a positive portion and a negative portion (Fig 4).

dividing the quantization range comprises locating a breakpoint for the first region and the second region (Section 4.5 range of scale-wide (IBsw) chosen such that it covers the largest value in the data structure.  The range of the scale fine needs to be positioned where the tail begins such that it covers a majority of elements that are of small magnitude and require good resolution using approach in figure 9).

Regarding claim 14,  in addition to the teachings addressed in the claim 8 analysis, Jain teaches the following:
the breakpoint is located to match a density of quantization values to a density of values of the tensor (section 4.5 fig 9, choose the IBsf as the point where the drop in occurrence count (deltak) across adjacent bins is greater than a value).

Regarding claim 17,  in addition to the teachings addressed in the claim 1 analysis, Jain teaches the following:
the tensor comprises one or more weights (section 1, summary of key contributions, last bullet, section 4.5).

Regarding claim 18,  in addition to the teachings addressed in the claim 1 analysis, Jain teaches the following:


Regarding claim 19, Jain teaches the following:
a processor configured to execute procedures comprising (fig 10):
dividing a quantization range for a tensor of the artificial neural network into a first region and a second region (Fig 4 Scale-wide for first region, Scale-Fine for second region); and 
quantizing values of the tensor in the first region separately from values of the tensor in the second region (Section 4.2 elements that lie within the range of scale-fine are quantized using scale-fine, while those that fall outside use scale-wide, elements for values, section 4.3 for the quantization applied to a tensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of R. Zhao et al., Improving Neural Network Quantizing without Retraining using Outlier Channel Splitting, arXiv:1901.09504v3 [cs.LG] 22 May 2019 (hereinafter “Zhao”).



Regarding claim 9, Jain teaches the claim 8 limitations.  Jain does not, however, explicitly disclose locating the breakpoint comprises determining a quantization error over at least a portion of the quantization range; and substantially minimizing the quantization error. However, in the same field of endeavor Zhao discloses determining a breakpoint wherein a MSE function is used to choose the minimum MSE value of the quantization error (Section 4.1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute Zhao’s method for determining the breakpoint for the method used by Jain (Jain fig 9).  It is obvious to one of ordinary skill in the art to perform a simple substation of one known element for another to obtain predictable results.  MPEP 2141.II.(B).  


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of R. Krishnamoorthi, Quantizing deep convolutional networks for efficient inference: A whitepaper, arXiv:1806.068342v1 [cs.LG], 2018 (hereinafter “Krishnamoorthi”). 

Regarding claim 15, Jain teaches the claim 1 limitations.  Jain does not explicitly disclose the tensor including at least two channels and further operations with respect to the two channels.  However, in the same field of endeavor Krishnamoorthi discloses an architecture for per-channel quantization of weights wherein each channel quantization has a different scale and offset (abstract, section 2.6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply quantization in at least one of the first and second regions as disclosed by Jain in at least two channels as disclosed by Krishnamoorthi.  It is obvious to one of ordinary skill in the art to use a known technique to improve similar methods in the same way.  MPEP 2141.II.(C).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Zhao in view of R. Banner et al., Post training 4-bit quantization of convolutional networks for rapid-deployment, arXiv:1810.05723v3 [cs.CV], 29 May 2019 (hereinafter “Banner”).

Regarding claim 10, Jain in view of Zhao teach the claim 9 limitations.  Jain in view of Zhao does not explicitly disclose minimizing the quantization error comprises formulating the quantization error as a function of a location of the breakpoint; formulating a first derivative of the function; and determining a value of the breakpoint .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Zhao in view of Banner in view of Y. Choukroun et al., Low-bit Quantization of Neural Networks for Efficient Inference, 2019 IEEE/CVF International Conference on Computer Vision Workshop, 27-28 Oct 2019 (hereinafter “Choukroun”).

Regarding claim 11, Jain in view of Zhao in view of Banner teach the claim 10 limitations.  Jain in view of Zhao in view of Banner does not explicitly disclose the value of the breakpoint that results in the first derivative being zero is determined using a binary search.  However, in the same field of endeavor Choukroun discloses a MSE quantization error minimization approach similar to the approach of Jain in view of Zhao .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Zhao in view of Choukroun.

Regarding claim 12, Jain in view of Zhao teach the claim 9 limitations.  Jain in view of Zhao does not explicitly disclose the location of the breakpoint is approximated using regression.  However, in the same field of endeavor Choukroun discloses a MSE quantization error minimization approach similar to the approach of Jain in view of Zhao (Section 3.4-3.5).  Choukroun further discloses the quantization error is substantially minimized using a grid search (section 3.6).  I would have been obvious to one of ordinary skill in the art before the effective filing date to include the grid search disclosed by Choukroun in the minimization of the quantization error disclosed by Jain in view of Zhao.  It is obvious to one of ordinary skill in the art to use a known technique to improve similar methods in the same way.  MPEP 2141.II.(C).

Regarding claim 13, Jain in view of Zhao teach the claim 9 limitations.  Jain in view of Zhao does not explicitly disclose the quantization error is substantially .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210103799 A1 Venhataramani, disclosure by inventors partly in common with the Jain NPL, of an architecture for Bi-scaled Deep Neural Networks wherein quantization is performed on tensors by region similar to the Jain disclosure (fig 2, fig 7-8, fig 9-12).
US 20200057934 A1 Yoo et al., discloses a neural network wherein data is quantized by region (fig 3-5).
US 20210019630 A1 Yao et al., discloses a loss error aware quantization of a low bit neural network that includes quantization by region (abstract, fig 8).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182